DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claim(s) 1 and 3-7 in the reply filed on 03/14/2022 is acknowledged.
Claim(s) 8-9 and 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/14/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the “[a] method of layerwise building up an object, preferably a dental restoration or dental restoration part, from at least a first and a second light hardenable resin on a 3D printing device” in line(s) 1-2.  Claims must particularly point out and distinctly define the metes and bounds of the subject matter. A claim is indefinite if the scope of the claim is not clear to a hypothetical person possessing the ordinary level of skill in the pertinent art. For the purpose of compact prosecution, the claim is interpreted as --[a] method of layerwise building up an object from at least a first and a second light hardenable resin on a 3D printing device--. Claims 3-7 which depend from claim 1 are similarly rejected.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Geers (US 2013/0241113) in view of Teicher (US 2014/0265032).
Regarding claim 1, Geers teaches a method of layerwise building up an object 50 (object) from a liquid resin 3 (light hardenable resin) on system 1 (3D printing device) (Fig. 1; [0016]-[0018] and [0028]). System 1 comprises a carrier plate 150 (build platform), a flexible foil 6 with recesses (light-transmissive carrier comprising a plurality of recesses), and an energy source 90 (light projector) (Fig. 1; [0004] and [0038]-[0040]).
Geers teaches the method comprising the steps of: (a) partially building up the object and thereby providing an object-in-process; (b) coating a predetermined area 30 (first surface area) of the foil 6 with a first blank layer of liquid 3 via applicator system 2; (c) positioning the first blank layer between the carrier plate 150 and the energy source 90; (d) advancing the carrier plate 150 toward the foil 6 and thereby bringing object 50 into contact with the first blank layer; (e) irradiating the first blank layer with a light pattern to cause portions that are irradiated by the pattern to harden and thereby supplementing object 50 by a hardened layer; and (f) retracting the carrier plate 150 from the foil 6 and thereby separating the supplemented object 50 from the foil 6 (Fig. 1; [0004]-[0005] and [0018]-[0020]).
Geers teaches the method comprising the steps of: (g) coating another predetermined area 30 (second surface area) of the foil 6 with a second blank layer of liquid 3 via applicator system 2; (h) positioning the second blank layer between the carrier plate 150 and the energy source 90; (i) advancing the carrier plate 150 toward the foil 6 and thereby bringing object 50 into contact with the second blank layer; (j) irradiating the first blank layer with a light pattern to cause portions that are irradiated by the pattern to harden and thereby supplementing object 50 by a further hardened layer; and (k) retracting the carrier plate 150 from the foil 6 and thereby separating the supplemented object 50 from the foil 6 (Fig. 1; [0004]-[0005] and [0018]-[0020]).
Geers does not teach a method of coating the second surface area of the carrier with a second blank layer of a second light hardenable resin.
However, in the same field of endeavor, methods of three-dimensional printing such as selective deposition or selective curing, Teicher a selective deposition unit that deposits at least one liquid body material and a liquid support material different from the at least one liquid body material, on the transparent substrate according to signals received from the controller ([0021]). Teicher teaches that an object may be printed using a single material, or two or more materials that convey different physical and/or chemical properties to different parts of the finished object ([0023]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify method taught by Geers by substituting the applicator system that supplies a liquid resin as taught by Geers with the selective deposition unit that supplies at least one liquid body material and a liquid support material as taught by Tiecher in order to provide two or more materials that convey different physical and/or chemical properties to different parts of the finished object ([0023]).
Regarding claims 3-4, as applied to claim 1, Geers teaches a method wherein the steps (b) and (g) are performed timely overlapping and wherein the steps (c)-(f) are performed prior to steps (h)-(k) ([0022]).
Regarding claim 5, as applied to claim 1, Geers teaches a method wherein in steps (d) and (i) the object 50 is positioned relative to the foil 6 so that a distance between the object 50 and the foil 6 is provided, wherein the first and second blank layer each have a thickness that corresponds to the distance ([0023]).
Regarding claim 6, as applied to claim 1, Geers teaches a method of providing the foil 6 from an infeed reel and discharging the foil 6 onto a discharge reel (Fig. 1; [0005] and [0023]).
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Geers (US 2013/0241113) in view of Teicher (US 2014/0265032), as applied to claim 1, and in further view of Hull (US 5,447,822).
Regarding claim 7, as applied to claim 1, Geers teaches a method wherein a residual portion of the first blank layer is formed as a result of separating the supplemented object 50 from the foil 6 (Fig. 1; [0024]).
Grees in view of Tiecher does not specify wherein the method further comprises the steps of irradiating the residual portion of the first blank layer with light to cause that residual portion to harden; and disposing the hardened residual portion of the first blank layer.
However, in the same field of endeavor, stereolithography methods using light hardendable resin, Hull teaches a method wherein post-curing a built part will solidify any residual liquid trapped within the part, strengthen it and prevent it from distorting or curling more (col 17, lns 3-14). By integrating post-curing into an SLA, post-curing of a part will be accomplished faster, and part handling will be reduced, with the result that there may be less opportunity for the part to distort (col 17, lns 3-14).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the method of Grees in view of Tiecher by including the post-curing and removal for part handling as taught by Hull in order to prevent the object from distortion or curling (col 17, lns 3-14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M. Nelson whose telephone number is (571) 272-8174.  The examiner can normally be reached on Monday thru Friday from 9:00 a.m. to 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743